DETAILED ACTION
Claims 1-2, 6-9, and 13-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 

Applicant’s representative states: “…Themig does not teach a closed gland groove as claimed and instead only teaches an open gland groove. As explained in the current application, with closed glands, seals and/or backup rings are generally compressed and contorted or stretched in order to fit into the gland. In contrast, open glands typically have removable parts (e.g., actuating member 38) that allow seals or backup rings to easily fit into a gland cavity. In open gland seal grooves, seals and/or required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And, Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way. Furthermore, the argument relies on far too narrow of a definition for such a term, and to require it be read that way would be improperly importing limitations from the instant application’s specification into the claims. With that being said, Examiner gave its broadest reasonable interpretation and pointed towards the figures 1-2 of Themig to teach a “closed gland groove” within the mandrel body 12, which comprises a plurality of elements therein, such as, but not limited to elements 12, 14, 16. 

Furthermore, Applicant’s representative argues that the teachings of Themig do not teach the shoulder 36 to be formed in the mandrel. Examiner respectfully notes that the open-end claim limitation is broad in nature and that a formation of a mandrel can comprise of a plurality elements. With that being said, the combination of at least elements 12 and 38 teaches a mandrel element in light of its radially shaped structure. Furthermore, Examiner notes that the element 36a is also cited as a back slope, which clearly shows it to be a part of the mandrel. Lastly, there is no recitation that the shoulder must be perpendicular to the tubular body or have any specific geometry such that the sloped surface is seen as a shoulder in the absence of a more specific recitation.  

Additionally, Applicant’s representative argues that Themig fails to teach for the claimed “back slope” to be fixed. Examiner respectfully notes that the claim language is broad in nature in light of the instant application’s specification, as one of ordinary skill in the art would interpret “fixed” in various ways. For example, https://www.merriam-webster.com/dictionary/fixed defines the keyword “fixed” as “securely placed or fastened”, in which the teachings of Themig introduce as the assembly of the structural elements are affixed with one another. Furthermore, Examiner notes that the claim doesn’t define under what conditions the element must be fixed. When expanded it doesn’t seem to be moving anywhere, and any applied force holding it in place would qualify it as fixed until the claim recites either a more specific definition or specific conditions under which it must be true.

Lastly, Applicant’s representative states: “Since Themig teaches an open gland groove, there is no reason to swage a back-up ring onto the mandrel of Themig, as it can easily be installed by sliding the back-up ring onto mandrel 12 prior to installing the actuating member 38”. Examiner respectfully notes that regardless of how the “closed gland groove” is being interpreted, one of ordinary skill in the art would find it obvious to incorporate the teachings of Michael Victor Kaiser under 35 U.S.C. 103, in light of simple substitution of a known way of coupling ring(s) to a tubing string since Michael Victor Kaiser expressly teaches that swaging ring(s) about tubulars are known alternatives (further supported by MPEP 2143, section I, subsection B). Furthermore, Examiner notes that since there is more than one way to achieve a coupling does not mean that additional means of doing so would not be obvious. And, references are not required to indicate all manners in which they can be modified.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Themig (US Publication 2013/0192853 A1; herein “Themig”) in view of Michael Victor Kaiser et al. (US Publication 2001/0006109 A1; herein “Michael Victor Kaiser”).

In regards to claim 1, Themig discloses: A closed gland sealing system (see at least figures 1-2, abstract and paragraphs [0020-0028, 0048-0050]), comprising:
a mandrel body (of at least 12) having a cylindrical outer surface (radially outer surface of at least 12, as shown in at least figures 1-2), wherein a seal mandrel portion (portion comprising at least element 14) of the mandrel body comprises closed gland groove (enclosed longitudinal groove section comprising of at least 14, 16, 18 between the frustoconical surfaces 36, 36a, as shown in at least figures 1-2) comprising an annular recess formed in the mandrel body (the closed gland seal groove is an annular recess that is formed in the mandrel body 12, as shown in light of the longitudinal, cross-section view within at least figures 1-2), and extending radially around the cylindrical outer surface (as shown in at least figures 1-2; Examiner notes that the closed gland groove extends around the cylindrical outer surface of at least 12 to allow for retaining the various therein, such as, but not limited to, elements 14, 16, 18), the closed gland groove comprising a fixed back slope (at least 36, 36a, as shown in at least figures 1-2; Examiner notes that the element(s) comprising at least 36, 36a are fixed in light of the structural assembly of the apparatus; furthermore, at least paragraph [0038] introduces using a lock structure 38a to fix the back slope 36 of the closed gland groove in to place) and a wall formed in the mandrel (longitudinal wall of at least 12 of the closed gland groove adjacent to 14a, as shown in at least figures 1-2);
a sealing element (at least 14) positioned in, axially retained by, and extending radially around the closed gland groove (at least 14 is shown to be positioned within, axially retained, and extending radially around the closed gland groove, in light of the longitudinal, cross-sectional view as shown in at least figures 1-2); and 
a continuous backup ring (at least 16, 18) positioned proximate the sealing element (at least 14) in the closed gland groove (as shown in at least figures 1-2), the continuous backup ring seated within the closed gland groove (as shown in at least figures 1-2), wherein the continuous backup ring extends radially around the closed gland groove and rides along the back slope as the continuous backup ring expands radially outward from the mandrel body upon activation of the continuous backup ring (as shown in the transitioning from at least figure 1 to figure 2; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”).
swaged into position by reducing a diameter of the ring to be seated.
The teachings of Michael Victor Kaiser introduces a different way of affixing ring(s) to the outside of pipes/casings. Michael Victor Kaiser discloses: wherein the continuous backup ring is swaged into position by reducing a diameter to be seated (at least paragraphs [0024-0026, 0050, 0056] introduces using a swaging tool to reduce the diameter of a ring about a tubular).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Themig to include the teachings of Michael Victor Kaiser, by modifying the coupling of the backup ring about the tubular as taught by Themig to include for the coupling to be reduced in diameter via a swaging device as taught by Michael Victor Kaiser in light of simple substitution of a known way of coupling ring(s) to a tubing string since Michael Victor Kaiser expressly teaches that swaging ring(s) about tubulars are known alternatives (further supported by MPEP 2143, section I, subsection B). 

In regards to claim 2, Themig further discloses: wherein the continuous backup ring comprises a continuous metal backup ring (at least paragraph [0019] introduces the back-up ring may include an annular member with a spiral cut extending along at least some portion of the ring's circumference which may radially expand by slipping along the spiral cut; at least paragraph [0048] introduces “…a back-up ring according to this invention is formed of material including metal such as brass, steel, titanium or a polymer filled with metal and has an incomplete ring form, such as by inclusion of an axial or spiral cut”).

In regards to claim 6, Themig further discloses: wherein a rate at which the continuous backup ring expands decreases as an angle of the back slope increases (as shown in the transitioning as introduced in figures 1-2; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”; in the absence of more specific details, Examiner notes that the variable rate of expansion can be controlled by a user, in which the ring has the capability of achieving the functionality).

In regards to claim 8, Themig discloses: A system for use in a wellbore (as shown in at least figures 1-2; at least abstract introduces “A back-up ring assembly for a wellbore packer that acts as an extrusion limiter for a packing element and engages the wellbore bore, also operating as a slip to anchor the packer in place”), comprising:
tubing (at least paragraph [0024] introduces “Mandrel 12 may be a portion of a wellbore string or a tool body”) within the wellbore (as disclosed in at least figures 1-2 and paragraphs [0020-0028, 0048-0050]; at least abstract introduces “A back-up ring assembly for a wellbore packer that acts as an extrusion limiter for a packing element and engages the wellbore bore, also operating as a slip to anchor the packer in place”); and 
a closed gland sealing system (system comprising the enclosed longitudinal groove section between the frustoconical surfaces 36, 36a, as shown in at least figures 1-2) deployed along the tubing (at least paragraph [0024] introduces “Mandrel 12 may be a portion of a wellbore string or a tool body”), wherein the closed gland sealing system includes: 
a mandrel body (of at least 12) having a cylindrical outer surface (radially outer surface of at least 12, as shown in at least figures 1-2), wherein a seal mandrel portion (portion comprising at least element 14) of the mandrel body comprises a closed gland groove (enclosed longitudinal groove section comprising of at least 14, 16, 18 between the frustoconical surfaces 36, 36a, as shown in at least figures 1-2) comprising an annular recess formed in the mandrel body (the closed gland seal groove is an annular recess that is formed in the mandrel body 12, as shown in light of the longitudinal, cross-section view within at least figures 1-2) and extending radially around the cylindrical outer surface (as shown in at least figures 1-2; Examiner notes that the closed gland groove extends around the cylindrical outer surface of at least 12 to allow for retaining the various therein, such as, but not limited to, elements 14, 16, 18), the closed gland groove comprising a fixed back slope (at least 36, 36a, as shown in at least figures 1-2; Examiner notes that the element(s) comprising at least 36, 36a are fixed in light of the structural assembly of the apparatus; furthermore, at least paragraph [0038] introduces using a lock structure 38a to fix the back slope 36 of the closed gland groove in to place) and a wall formed in the mandrel (longitudinal wall of at least 12 of the closed gland groove adjacent to 14a, as shown in at least figures 1-2);
a sealing element (at least 14) positioned in, axially retained by, and extending radially around the closed gland groove (at least 14 is shown to be positioned within, axially retained, and extending radially around the closed gland groove, in light of the longitudinal, cross-sectional view as shown in at least figures 1-2); and 
a continuous backup ring (at least 16, 18) positioned proximate the sealing element (at least 14) in the closed gland groove (as shown in at least figures 1-2), the continuous backup ring to be seated within the closed gland groove (as shown in at least figures 1-2), wherein the continuous backup ring extends radially around the closed gland groove and rides along the back slope as the continuous backup ring expands radially outward from the mandrel body upon activation of the continuous backup ring (as shown in the transitioning from at least figure 1 to figure 2; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”).
	However, Themig appears to be silent in regards to: the ring swaged into position by reducing a diameter of the ring to be seated.
swaged into position by reducing a diameter to be seated (at least paragraphs [0024-0026, 0050, 0056] introduces using a swaging tool to reduce the diameter of a ring about a tubular).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Themig to include the teachings of Michael Victor Kaiser, by modifying the coupling of the backup ring about the tubular as taught by Themig to include for the coupling to be reduced in diameter via a swaging device as taught by Michael Victor Kaiser in light of simple substitution of a known way of coupling ring(s) to a tubing string since Michael Victor Kaiser expressly teaches that swaging ring(s) about tubulars are known alternatives (further supported by MPEP 2143, section I, subsection B). 

In regards to claim 9, Themig further discloses: wherein the continuous backup ring comprises a continuous metal backup ring (at least paragraphs [0048-0050] introduces a back-up ring according to this invention is formed of material including metal such as brass, steel, titanium or a polymer filled with metal and has an incomplete ring form, such as by inclusion of an axial or spiral cut).

In regards to claim 13, Themig discloses: wherein a rate at which the continuous backup ring expands decreases as an angle of the back slope increases (as shown in the transitioning as introduced in figures 1-2; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”; in the absence of more specific details, Examiner notes that the variable rate of expansion can be controlled by a user, in which the ring has the capability of achieving the functionality).

In regards to claim 14, Themig further discloses: wherein an extrusion gap between the cylindrical outer surface of the mandrel body and the wellbore casing is reduced upon activation of the continuous backup ring (as shown in figures 1-2; at paragraphs [0020-0028, 0048-0050] introduces the back-up rings instead of serving one purpose, both reduce the extrusion gap and also to anchor into the surrounding structure).

In regards to claim 15, Themig further discloses: wherein the continuous backup ring expands in response to a setting force transferred to the continuous backup ring from the sealing element (as shown in the transitioning from figure 1 to figure 2; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”).

In regards to claim 16, Themig discloses: A method (see at least paragraph [0009]), comprising:
deploying a closed gland sealing system (system comprising the enclosed longitudinal groove section between the frustoconical surfaces 36, 36a, as shown in at least figures 1-2) along a production tubing (at least paragraph [0024] introduces “Mandrel 12 may be a portion of a wellbore string or a tool body”) within a wellbore (as disclosed in at least figures 1-2 and paragraphs [0020-0028, 0048-0050]; at least abstract introduces “A back-up ring assembly for a wellbore packer that acts as an extrusion limiter for a packing element and engages the wellbore bore, also operating as a slip to anchor the packer in place”) that is encased with wellbore casing (at least paragraph [0031] introduces “Gripping structures 22 may be selected to dig into a casing surface by 0.010 to 0.030 inch and therefore need only be 0.050 to 0.060 inches high”), wherein the closed gland sealing system includes: 
a mandrel body (of at least 12) having a cylindrical outer surface (radially outer surface of at least 12, as shown in at least figures 1-2), wherein a seal mandrel portion (portion comprising at least element 14) of the mandrel body comprises a closed gland groove (enclosed longitudinal groove section comprising of at least 14, 16, 18 between the frustoconical surfaces 36, 36a, as shown in at least figures 1-2) comprising an annular recess formed in the mandrel body (the closed gland seal groove is an annular recess that is formed in the mandrel body 12, as shown in light of the longitudinal, cross-section view within at least figures 1-2) and extending radially around the cylindrical outer surface (as shown in at least figures 1-2; Examiner notes that the closed gland groove extends around the cylindrical outer surface of at least 12 to allow for retaining the various therein, such as, but not limited to, elements 14, 16, 18), the closed gland groove comprising a fixed back slope (at least 36, 36a, as shown in at least figures 1-2; Examiner notes that the element(s) comprising at least 36, 36a are fixed in light of the structural assembly of the apparatus; furthermore, at least paragraph [0038] introduces using a lock structure 38a to fix the back slope 36 of the closed gland groove in to place) and a wall formed in the mandrel (longitudinal wall of at least 12 of the closed gland groove adjacent to 14a, as shown in at least figures 1-2); 
a sealing element (at least 14) positioned in, and axially retained by, and extending radially around the closed gland groove (at least 14 is shown to be positioned within, axially retained, and extending radially around the closed gland groove, in light of the longitudinal, cross-sectional view as shown in at least figures 1-2); and
a continuous backup ring (at least 16, 18) positioned proximate with the sealing element (at least 14) in the closed gland groove (as shown in at least figures 1-2), the continuous backup ring seated within the closed gland groove (as shown in at least figures 1-2), wherein the continuous backup ring extends radially around the closed gland groove and rides along the back slope as the continuous backup ring expands radially outward from the seal mandrel portion of the mandrel body upon activation of (as shown in the transitioning from at least figure 1 to figure 2; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”); and 
activating the continuous backup ring to reduce an extrusion gap between the cylindrical outer surface of the mandrel body and a seal bore (at paragraphs [0020-0028, 0048-0050] and figures 1-2 introduces the back-up rings instead of serving one purpose, both reduce the extrusion gap and also to anchor into the surrounding structure).
	However, Themig appears to be silent in regards to: the ring swaged into position by reducing a diameter of the ring to be seated.
The teachings of Michael Victor Kaiser introduces a different way of affixing ring(s) to the outside of pipes/casings. Michael Victor Kaiser discloses: Michael Victor Kaiser discloses: wherein the continuous backup ring is swaged into position by reducing a diameter to be seated (at least paragraphs [0024-0026, 0050, 0056] introduces using a swaging tool to reduce the diameter of a ring about a tubular).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Themig to include the teachings of Michael Victor Kaiser, by modifying the coupling of the backup ring about the tubular as taught by 

In regards to claim 17, Themig further discloses: wherein activating the continuous backup ring comprises transferring a setting force from the sealing element to the continuous backup ring (as shown in the transitioning from figure 1 to figure 2, in light of compression; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”).

In regards to claim 18, Themig further discloses: wherein activating the continuous backup ring comprises increasing pressure forces experienced by the sealing element and the continuous backup ring (as shown in the transitioning from figure 1 to figure 2, in light of compression; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”).

In regards to claim 19, Themig further discloses: retracting the continuous backup ring by reducing pressure forces experienced by the sealing element and the continuous backup ring (at least paragraphs [0030-0040] introduces the actuating member 38 can be released to retract the backup ring and unset the packer).

In regards to claim 20, Themig further discloses: wherein retracting the continuous backup ring causes the continuous backup ring to drop down into the closed gland groove (at least paragraphs [0030-0040] introduces the actuating member 38 can be released to retract the backup ring and unset the packer).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Themig (US Publication 2013/0192853 A1; herein “Themig”) in view of Michael Victor Kaiser et al. (US Publication 2001/0006109 A1; herein “Michael Victor Kaiser”) with the teachings of Szarka (US Patent 4,697,640; herein “Szarka”).

In regards to claim 7, Themig discloses: wherein the seal mandrel portion further comprises recess that extends radially around the seal mandrel portion (as shown in at least figures 1-2).
a thermal expansion that extends radially around the seal mandrel portion.
The teachings of Themig and Szarka are of the same field of endeavor and used to solve the same problem, as the downhole apparatus introduced within both the arts are directed to isolating areas within a wellbore. Szarka discloses: wherein the seal mandrel portion (portion comprising at least 40, 42, 44, as shown in at least figure 1A) further comprises a thermal expansion that extends radially around the seal mandrel portion (at least column 1, lines 27-47 and column 5, lines 37-48, introduces the tubing to incorporate thermal expansion).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Themig in view of Michael Victor Kaiser to include the teachings of Szarka, by modifying the seal mandrel portion comprising of a recess which contains the sealing elements taught by Themig in view of Michael Victor Kaiser to include for the seal mandrel portion to include thermal expansion taught by Szarka to allow for sealing the annulus between a tubing string and a well bore in a high temperature environment (column 1, lines 12-17).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676